OFFICE OF THE AlTORNEY        GENERAL   OF TEXAS
                              AUSTIN




Honorable George H. Sheppard
Comptroller or Publio Aocounts
Austin, Texas
mar   Sir;




          TWX letter of t
tiona ior deolrlan br’ this
EonorabXe Qeorge &I.Sheppard, we   2


     aeal0~ exmbuiw8 working outride the State OS'
     Texast~
          abuse BLll 291, Aats Regular SB~IIIOII,
                                                47th Leglrla-
ture, provhles:
          *seotion 1.  !Phesalaries of all State
     officer8 and   all
                      State employ&aft,except those
     Conrtitutfonal State orflaera whose ralaries
     are rpeolf1aal.l~flxed by the Constitution and
     other ooapensation of DIrtriot Judges #hall be,
     for the period be-        September 1, l#l., and
     ending August 31, 1943, in luoh coma or amounta
     aa may be provided for     the LeqlZslatuxein the
     general approprtrtlon b 2 la. It in speolfloally
     deolared to be one OS the inten     hereof that
     the Legislature &all al80 ffx %  t:e mount of
     ruppl&mental ealarieo hereafter,,out of dourt
     feea and reaeipta, to be paia to the olerkx and
     other euplope8 or the Wet      of ?.Wtl Appeala,
     the Supxeae Oourt, and the ~Courto? Grrdlnnl
     Appsa3.a. *




     irhg papent of atQq.flenlen~wlaP~er frtroa
     court receipt8 and feem.to qlerka and other
     esaployeesof the oouxtm~..oil
                                QWS% A&?p&s, the
     $upreme Court, and th$ Ootwt of. c*.iainsJI,
                                               Ap-
     peal8 are repealed in’so.:tar,u; they ,ye ,in
     aonfuot tith thir Ltirt.,
          %eatlon 3. The ..ta& that mladsn    or
     aany Sta$e o$Ylaerlhid ~aiiip~c+~r
                                      vets f%xbd
     by statutea.at a tlraeMm+the  state ma in a
honorable George H. Sheppard, page 3


     :Etmoo        e8perou8acndltlonthan it is   at   pre-
              tL t there 8tatu%ea hamper the appro-
     priatio~~aomlttees of'both Xouae8 of the Lee;-
     lalature In adjuntlng the ralarie8 of raid
     offfoerm and 0mployeu8 in their uiort8 to
     balanoe the State's budget oreate an emergenay
     aridan Imperative public neoe8rlty that the
     Conrtlt\itlon8lRulerewidng bill8 to be read
     011t&es several day8 in eaoh Hou8e be suspend-
     ed, and the rame 18 hereby rrumpended, and thZe
     Aat shall take erfeot and be in foroe fram and
     af%er it8 pasrage, aud it 3.880 emtoted."

          Senate Rill Ho. 397, A&m Regular Sesrion, 46th
LegL8lature, prodder in part am Mllov8a
         'In oame of 8n examination of the oom-
    ~h~t8$;ani.sedundfm      the lawn of Puma,
                 exmmlnatrcnkmadebgthel!exam
    euthoritPa8 .alnne,or jolixt~~with the Znrw-
    a~8 8up?vi8oPyautho~~t$e8 ef,,um~         state
    or mta*eti,'the-expense80r rttcgma 4ama&i&lcn
    due to '4erar,partio%patiarr~theretn,~~,ah8ll
                                                be'
    bornebye the acupny 'mder 8xaaln8t-        By-
    mod8 of 8Ueh sl?jat;i
                        shall al8.R8de 'by tlm oom-
    itizzz
    oi the mx8mlnerQ Rflmuneratrcra
                                  :+Ld eqmnmS8,
    4tUdthe 0-Z' 84Wl8@8  ai’th0 .@9p+PtlWIktOf Ill-

    man, and all money .3cl$ieted.by aaleruoant on
    forelgxaoompauler $035'.the
                              .aopt.~6t.&taa&u+tLm
    rhall be depomlted ip’t?w.~8tat~.‘%wutrppby
    the aha%mmn to the ara&lk’c@ the xnirpmse
    Examlnatlon Fund oat oS~wbleh’&k3Jm be        W
    vamfiutof the State maptrd,ler of Fabps”ida Au-
    eountr on veuoherof..fAaenbrLFIilrnOf the Board
    of In8uranos conmlla81~8;    the emr'm      re-
    muneratlan and mpe&e@ .ip the ~~muit~&t~mUacid
    by the method bspeLiiatl;ei~.p~ida~,~~~ v’asS.fied
    bythe$r aftidavitma:agprsved~~~the      &iaSmum;
                             rprapriated $0x?that
    and 8aZd miane~la .bexypbr
                         $2 .any,to ptbmab~in the
    purpoee, the hafurnti-
Eonorable George B. Sheppard, page 4


     IumuranaeRxandnation Fund In the State Tream-
     ury *ubbj00tto b4 erpanded for the p!W&40848am
     are other funds pLao8d therein.    Rxamlner~m re-
     muneration and 8xpenme8 ahall be the *am4 am that
     whloh would be paid by the home state of a oom-
     pany under examination to person8 oonduotlng
     ths examlnatlanof a !%ua8 oompany admitted to
     do bu8in888 In that state,    IS there be no reoog-
     r&red oharge for 8uoh lervioe, the ohalman ahall
     Six a remuneration and expen8e allowanae of the
     8xaminer8at nuch~reamonable SlguFe a8 he my
     determine."
          "Where the ohalmauofth4B0ml8hall
    deen it advirable he may oomniesionthe aotwry
    in the Board; the chief exmlnm,   Or any other
    examiner or employ44 oSth4Depsrtm4nt, or8xly
    oth4rp4rron,to oondu4t OF arsistinthe 8xaml-
    natloncSanyoumpauynotorgaa;leedund4rthe
    the laws of Texas and allow them mmpen8at~on
    am herein provldedi+xoept that the?
    otherwi8e oo8@4n8at4ddarlngthet18ii?i~t~
    a88%gmd to muah Sor8ia;naopiprny4mmlnat%On.
    tjtabrthan am tlgamprovhl.ed,i+.the~ the a&u-
    rFyOStheBocrrdCf&81~~~~9~~8l~~              IL0P
    zany exidner or armtittmt 8haU oontlnue to 88rve
    a8 8Wh&f,XfhllO ho~aa~hporltioP,         he 8hrlx
    dlreotly or lndtrectly wrapt from ang lnmuranae
    O~.any48plop4nt         orpag or o4ap4n8atlono~
    gratuity on aoo4unt of any merrlae rendered or
    to be rendered Or esy ae4ount vhatscreve~."
              The term        " employ a fixed and pe~icdiaal
~reman,eratiOn   for the 84P 488 rendered  illthe OQkWSe Of S
~a~-        -Woyment 4 54 Coru Jurr, pp. ll2bll22. The pro-
~Isiona of Banate BlU PJo.397 quoted above do not fix a
 “*$F&SF~,”   but provide a askhod by~uhloh 048@4I+~tiOn fo* (L
(~peoial8emlo4, to tit, the ex8mlnatl0n of SoreZgn inrpr-
anoe ocqpanlea, eh.sllbe rov5ded. Benedlet t. United StateS,
176 U. 8. 357, 44 L, Rd. &3J~'(ext+asem@enm@i~ reaelved g0
Mmtrlot Judge for holdlq qourtout8ld4 of hi8 dlmtr.lrlat held
not part of hL8 oSSlci&l.a@iU$“),    lIi&&ted
                                            States ~6. Sh4S
(D.G.B.D.) 55 Fed. (ad) 38rit;:
                             383. (Oa~en8stion reoeivedby
Court &ler of $5.00 per d&r SqFeaoh dey th4 &HlPt 18 in
8O88iOIlIheldIlot"SBt&rJ" Wkdel'8tat~te poihibiting draWa
*al.ary of two or zuorg!
                       poeitionu totakingatopsthan $2,~OOcl.O0
yearly.)         ~,.,,
                   2"
Xonorable   George H. aheppard, pa4385


            PbrrC   fi.rStQUOStiCUIi8 *Iut?tw6din th0 MgatfV4,
         a r ep ly
r ender ing      to le0mdqUO8tiCllUl3lW088SW7,
            Your third qUO8tiOSlis anewwed ?q 0~' q~inion Ho.
o-1471, a   OopY Of Vhidl 34 8nO~O88d beretith:
                                          YOUWVel'7 truly
                                     ATTCRRXXCfXRRALOFTRXAS




RWFImp

Eno1.r Opldon X0. O-1471


AFFRQVX? am!. 14, 1941
    4+rwer BeXlerm
      JusnTAHT               1.